DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Introduction
Claims 1-14 are pending and have been examined in this Office Action.  This is the First Office Action on the Merits.  
Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-5 and 8-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Application Publication 2019/0235516 to Zhang et al.
As per claim 1, Zhang discloses a method for autonomous driving of a vehicle on a roadway in a direction of travel (Zhang; At least paragraph(s) 1 and 13), said method comprising:
determining a trajectory for driving on the roadway in the direction of travel based upon a model of a bending strip of limited length that is fixed at one end thereof in a node which defines a starting point of the trajectory (Zhang; At least paragraph(s) 17, 56, and 57),
determining a course of the trajectory, starting from the starting point, in dependence on a bending line of the bending strip, which bending line extends, starting from the node, to the other end of the bending strip (Zhang; At least paragraph(s) 57),
wherein a representation of a roadway boundary defines a boundary condition for the determination of the trajectory (Zhang; At least paragraph(s) 43, 44, and 54),

determining, by a principle of virtual displacement, the bending line which satisfies the boundary condition and for which the quality measure has an extremal value (Zhang; At least paragraph(s) 57).
As per claim 2, Zhang discloses wherein the quality measure is defined by a curvature of the bending line, wherein the bending line of which the curvature is minimal is determined (Zhang; At least paragraph(s) 54 and 57).
As per claim 3, Zhang discloses further comprising determining a section of the trajectory for driving in a segment of the roadway which extends in the direction of travel, wherein the section is bounded by a section start and a section end, wherein the section start and the section end are defined by nodes of the bending strip which a discrete element of the bending strip connects, wherein a course of the section is determined in dependence on a bending line of the discrete element, wherein a quality measure for the discrete element is defined in dependence on a property of the discrete element including a bending stiffness, a tension or centering of the discrete element in respect of the representation of the roadway boundary, wherein the bending line for which the quality measure for the discrete element has an extremal value is determined by the principle of virtual displacement (Zhang; At least paragraph(s) 54 and 57).
As per claim 4, Zhang discloses wherein the discrete element is modeled as a rod-type bar (Zhang; At least paragraph(s) 57 and figure 7).
As per claim 5, Zhang discloses wherein the boundary condition defines a respective node for the section start and the section end, said nodes representing a 
As per claim 8, Zhang discloses wherein the determination of the trajectory is started in dependence on a position of the vehicle with respect to a previously determined trajectory, or under time control (Zhang; At least paragraph(s) 40).
As per claim 9, Zhang discloses wherein the extremal value is a minimal value (Zhang; At least paragraph(s) 57).
As per claim 10, Zhang discloses wherein the minimal value is defined in dependence on at least one parameter, which defines a property of the bending strip or of a discrete element of the bending strip in dependence on an acceleration and/or deceleration behavior of the vehicle (Zhang; At least paragraph(s) 60 and 61).
As per claim 11, Zhang discloses further comprising determining a multiplicity of minimal values for different parameters, wherein the trajectory is determined in dependence on the parameter which defines the smallest minimal value of the multiplicity of minimal values (Zhang; At least paragraph(s) 54 and 57).
As per claim 12, Zhang discloses wherein the principle of virtual displacement is the finite element method (Zhang; At least paragraph(s) 58).
As per claim 13, Zhang discloses wherein the property is one of a bending stiffness, a tension of the bending strip, or centering of the bending strip with respect to the representation of the roadway boundary (Zhang; At least paragraph(s) 54 and 57).
As per claim 14, Zhang discloses a device for performing the method of claim 1 (Zhang; At least paragraph(s) 17).  Therefore, claim 14 is rejected using the same citations and reasoning as applied to claim 1.  
Claim Rejections - 35 USC § 103
Claims 6 and 7 are is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhang in view of U.S. Patent Application Publication 2017/0045418 to Peperhowe et al.
As per claims 6 and 7, Zhang discloses the boundary condition defining a property for a cost associated with the bending strip (Zhang; At least paragraph(s) 54), but does not explicitly disclose stiffness or springs associated with the bending strips, i.e.:
wherein the boundary condition defines at least one property for an element stiffness for the bending strip or a discrete element of the bending strip.
wherein an additional spring element is defined for the bending strip or a discrete element of the bending strip, said additional spring element engaging on a node for the bending strip or for the discrete element, wherein the boundary condition defines at least one property of the additional spring element.
However, the above features are taught by Peperhowe (Peperhowe; At least paragraph(s) 11 and 18).  At the time of filing, it would have been obvious to one of ordinary skill in the art to have incorporated the teachings of Peperhowe into the invention of Zhang with the motivation of using a known technique to improve a similar device in the same way with predictable results.  Using spring or stiffness representations of the costs would provide a more flexible and accurate representation.  .  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See PTO-892.  The prior art shows the state of the art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID P MERLINO whose telephone number is (571)272-8362. The examiner can normally be reached M-Th 5:30am-3:00pm F 5:30-9:00 am ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/David P. Merlino/           Primary Examiner, Art Unit 3669